Title: From Benjamin Franklin to William Hodgson, 1 April 1781
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,Passy, April 1. 1781
I received your respected Favour of the 20th past, & am shock’d exceedingly at the Account you give me of Digges. He that robbs the Rich even of a single Guinea, is a Villain, but what is he who can break his sacred Trust by robbing a poor Man and a Prisoner of Eighteen Pence given charitably for his Relief, and repeat that Crime as often as there are Weeks in a Winter, and multiply it by robbing as many poor Men every Week as make up the Number of near 600.— We have no Name in our Language for such atrocious Wickedness.— If such a Fellow is not damn’d, ’tis not worth while to keep a Devil.
I am sorry you have been oblig’d to advance Money. I desired Mr Grand some time since to order 200£ to be paid you in London. If that is not done, draw on him for the Sum of 250£. payable at 30 Days sight, & your Bill—it shall be duly honour’d.
I inclose a Copy of Digges’s last Letter to me in which he acknowledges the Drafts made on me, (omitting one of 75£) and pretends that he only draws as he is drawn upon by his Friends who hand the Money to the Prisoners, & that those Friends are almost tired of the charitable Employment, but he encourages them, &c.— be so good as to let them know of this Letter.—
I wish with you & with all good Men for Peace. Proposals of Mediation have been made, but the Effect is yet uncertain. I shall be mindful of your Request, and you may depend on my doing any thing in my Power that may be serviceable to you.
With sincere Esteem, I am, Dear Sir,
Mr Hodgson
